Citation Nr: 1640725	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  13-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for neurological impairment claimed as bilateral peripheral neuropathy of the lower extremities, as secondary to service-connected lumbar spine and/or bilateral hip disability(ies).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1952 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO, in relevant part, denied service connection for bilateral peripheral neuropathy of the lower extremities.  The Veteran filed a notice of disagreement (NOD) in May 2011, and the RO issued a statement of the case (SOC) in January 2013.  In February 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In December 2015, the Board remanded the claim for further development.  After accomplishing further action, the agency of original jurisdiction AOJ continued the previous denial in an August 2016 supplemental statement of the case (SSOC), and returned this matter to the Board for further appellate consideration.,
This appeal is now being  processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems..

Also, this  appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy of the bilateral lower extremities was caused or aggravated by  service-connected disability(ies).



CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral lower extremities as secondary to service-connected lumbar spine and/or bilateral hip disability(ies),  are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations  
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in December 2010, prior to the initial May 2011 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Pertinent medical evidence associated with the claims file includes service treatment records (STRs), VA and private treatment records, and a VA examination report. 

In the December 2015 remand, the Board directed the AOJ to obtain any outstanding treatment records, to afford the Veteran a VA examination for his neurological disability, and to readjudicate the claim.  The AOJ obtained additional treatment records dated from July 2015 to July 2016, afforded the Veteran a VA neurological examination in May 2016, and issued a SSOC in August 2016.  The examination report has been reviewed and is found to be adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Under these circumstances, the Board finds that the requested development has been accomplished, to the extent possible, and that no further action to ensure compliance with those remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance is required)..

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis


Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2015).

Under 38 C.F.R. § 3.310 (a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310  with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744 - 47 (Sept. 7, 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra..

Turning to the evidence of record, service treatment records (STRs) reflect that the Veteran was treated for low back pain in November 1954 and September 1963.  During an October 1963 physical examination, the examiner diagnosed lumbosacral strain and noted no evidence of nerve root irritation or compression. On periodic examinations dated July 1965, February 1969, September 1973, and November 1974, neurologic clinical evaluations were normal.  The accompanying reports of medical history reflect that the Veteran denied neuritis or foot trouble.  The remaining  STRs are silent for any neurological complaints, findings, or diagnosis.

Following service, a July 1975 VA examination report indicated that the Veteran complained of back soreness.  Physical examination revealed no evidence of a neurological component.  A January 1976 rating decision granted service connection for chronic low back strain.  In November 2010, the Veteran submitted a claim for bilateral hip condition and neuropathy of both lower extremities.  A January 2013 rating decision granted service connection for bilateral hip disability as secondary to the service-connected lumbosacral strain disability.  In his February 2013 Formal Appeal, the Veteran argued that his peripheral neuropathy of the feet was caused by his low back and hip disabilities.

VA treatment records dating to December 2010 indicate treatment for bilateral feet numbness and decreased sensation.  Neurological examinations often showed diminished deep tendon reflexes and decreased vibratory and monofilament sensation.  Examiners have assessed idiopathic peripheral neuropathy. 

In May 2016, the Veteran was afforded a VA examination to determine the etiology of his peripheral neuropathy.  He complained of peripheral neuropathy of the bilateral feet.  He denied any history of neuropathy in his feet in service, as well as any acute change in bowel or bladder function after discharge from service.  The Veteran was treated non-operatively after discharge.  The complaints of peripheral neuropathy of the feet began around 2010.  The Veteran denied any history of injury regarding his bilateral lower extremities.  The Veteran reported pain as a 0 to 3 out of 10, described as burning, dull, tingling, and soreness.  The pain was continuous.  The examiner noted the following symptoms attributable to a peripheral nerve condition in the bilateral lower extremities: moderate, constant pain; intermittent, moderate pain; severe paresthesias and/or dysesthesias; and severe numbness.  Muscle strength testing was rated as a 4 out of 5 in the bilateral lower extremities.  Deep tendon reflexes were absent in the bilateral knees and ankles.  Sensation to light touch in the lower legs/ankles and feet/toes was absent.  The Veteran did not have trophic changes attributable to peripheral neuropathy.  Assistive devices included constant use of a cane and diabetic shoes.

Following review of the claims file, the examiner opined it is less likely as not that the bilateral peripheral neuropathy of the lower extremities was caused or is aggravated by the Veteran's lumbar spine and/or bilateral hip disabilities.  The examiner reasoned that the dermatologic pattern is consistent with an etiology associated with diabetes, and is not consistent with the dermatologic patterns associated with either the Veteran's service-connected lumbar spine or bilateral hip disabilities.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the claim for service connection for neurological impairment claimed as  bilateral lower extremity peripheral neuropathy .

At the outset, the Board notes that the Veteran does not contend, nor does the evidence suggest, that the Veteran experienced peripheral neuropathy of the bilateral lower extremities during service.  The legal authority governing service connection on a direct basis is therefore not for application.

Rather, the Veteran specifically contends that his peripheral neuropathy of the bilateral lower extremities is due to service-connected disabilities-claiming, specifically, that he experiences numbness in his feet as a result of his service-connected back and bilateral hip disabilities.  See, e.g., February 2013 VA Form 9.

Here, however, there simply is no  competent, probative evidence or opinion supporting the Veteran's contention that his currently diagnosed peripheral neuropathy of the bilateral lower extremities is medically related to his service-connected lumbar spine and/or bilateral hip disabilities.  In fact, in the only competent opinion of record to address the question of etiology of the neuropathy, the May 2016 VA examiner determined that the Veteran's peripheral neuropathy of the bilateral lower extremities was not in any way related to or aggravated by his service-connected disabilities.  As indicated, this opinion was based on both examination of the Veteran and review of the claims file, and the examiner provided a rationale for his conclusion.  Again, there is no contrary, competent evidence or opinion even suggesting a secondary relationship-on the basis of causation or aggravation.  Thus, the Board finds that the only competent, probative opinion on the question of secondary service connection weighs against  the claim.

Furthermore,  to whatever extent the Veteran attempts to establish the etiology of his peripheral neuropathy on the basis of his own lay assertions, alone, such attempt must fail.  Matters of diagnosis and etiology of the complex disability here issue is based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As the Veteran is simply not shown to have such special knowledge, training, and experience, his assertions in this regard are not competent, and hence, not probative.  As indicated, the e opinion of the VA examiner is the only competent, probative opinion on this point, and that only weighs against the claim.

For all the foregoing reasons, the Board finds that the claim for service connection peripheral neuropathy of the bilateral lower extremities must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for neurological impairment claimed as bilateral peripheral neuropathy of the lower extremities, as secondary to service-connected lumbar spine and/or bilateral hip disability(ies) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


